
	
		I
		112th CONGRESS
		1st Session
		H. R. 3072
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2011
			Mr. Hall introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Patient Protection and Affordable Care Act
		  to provide State flexibility for the offering of health benefits through
		  alternative health arrangements.
	
	
		1.Short titleThis Act may be cited as the
			 State Authorized Alternative Health
			 Arrangement Act of 2011.
		2.Alternative
			 health arrangements for the provision of health benefitsSection 1311(f) of the Patient Protection
			 and Affordable Care Act (42 U.S.C. 18031(f); Public Law 111–148) is amended by
			 adding at the end the following new paragraph:
			
				(4)Alternative
				health arrangements for the provision of health benefits
					(A)Establishment of
				alternative health arrangements
						(i)In
				generalA State may establish one or more alternative health
				arrangements (each referred to in this subsection as an alternative
				health arrangement) that serve the beneficiaries of one or more
				qualified benefits programs (as defined in subparagraph (B)(i)) if the number
				of participants served by each such arrangement is determined by the State to
				be adequate for purposes of carrying out the requirements of this title.
						(ii)Designation of
				qualified benefits programs to be offeredA State that
				establishes an alternative health arrangement shall designate one or more
				qualified benefits programs to be offered through such arrangement.
						(iii)Treatment as
				separate ExchangeAn
				alternative health arrangement shall be in addition to an Exchange or a
				subsidiary Exchange under this section.
						(iv)Criteria
				applicable to alternative health arrangementAn alternative health arrangement shall be
				deemed to be an Exchange under this title, except that—
							(I)the requirement of
				section 1311(d)(2) (relating to the offering of coverage) shall only apply,
				with respect to such an arrangement, to the offering of qualified benefits
				programs and only to beneficiaries served by such programs; and
							(II)the requirements of section 1311(e)(1)
				(relating to certification of health plans) shall be deemed to have been
				satisfied with respect to qualified benefits programs offered through the
				arrangement by the designation of such programs by the State under clause
				(ii).
							(B)Qualified
				benefits programs
						(i)DefinitionIn
				this paragraph, the term qualified benefits program means an
				entity or arrangement (such as a program created by a group of government
				agencies, instrumentalities, or political subdivisions by interlocal agreement
				or other method authorized by State law) that—
							(I)is established,
				authorized, and operating pursuant to State law to provide or administer health
				coverage for officials, employees, and retirees (and dependents of such
				officials, employees, and retirees) of a group of employers; and
							(II)the State finds,
				subject to clause (ii), satisfies criteria under this title to be a qualified
				health plan.
							(ii)Satisfaction of
				certain requirementsIn applying this title with respect to a
				qualified benefits program that is designated by a State under subparagraph
				(A)(ii) and offered through an alternative health arrangement, the following
				special rules apply:
							(I)The entity
				offering such coverage shall be deemed to meet the requirement of section
				1301(a)(1)(C)(i) (relating to licensure as a health insurance issuer).
							(II)Section
				1301(a)(1)(C)(iii) (relating to uniform premium rates) shall be applied
				separately to each different health benefits option offered under the qualified
				benefits program through the arrangement.
							(III)Section
				1311(c)(1)(D) (relating to accreditation) shall be deemed to have been
				satisfied by virtue of the designation by the State under subparagraph (A)(ii).
							(IV)Section
				1311(e)(1) (relating to certification of health plans) shall not apply insofar
				as it applies to accreditation under section 1311(c)(1)(D).
							(V)Section 1311(e)(2) (relating to premium
				considerations) shall not apply insofar as it requires alternative health
				arrangements to display premium information to the general public or conduct an
				analysis of premium growth outside of the alternative health arrangement.
							(iii)Treatment as a
				health plan, qualified health plan, and individual insurance
				coverageA qualified benefits
				program offered through an alternative health arrangement shall be
				treated—
							(I)subject to clause
				(ii), as meeting the definition of a health plan under section 1301(b) and as a
				qualified health plan under this title; and
							(II)as a health plan
				offered in the individual market for purposes of section 5000A(f)(1)(C) of the
				Internal Revenue Code.
							(C)ConstructionNothing
				in this paragraph shall be construed—
						(i)to
				authorize or require an alternative health arrangement to offer health benefits
				to any individual other than a beneficiary covered under such arrangement;
				or
						(ii)to authorize the
				offering of such health benefits through an
				Exchange.
						.
		
